Opinion by
Oliver, P. J.
At the trial both of defendant’s witnesses admitted that the merchandise is a candlestick designed for electrical illumination-but maintained it is also a lamp base because it is drilled for wiring. Plaintiff conceded that all candlesticks designed for electrical illumination might be described as lamp bases, but contended that that would not exclude them from the more specific description of candlesticks designed for electrical illumination. Upon consideration of the testimony and an examination of exhibit 1 the merchandise was held properly dutiable at 30 percent under paragraph 218 (c), as modified. The protest was sustained to this extent.